

117 HCON 48 IH: Expressing the sense of Congress that August 30, 2021, be observed as the 131st anniversary of the 1890 Institutions.
U.S. House of Representatives
2021-08-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. CON. RES. 48IN THE HOUSE OF REPRESENTATIVESAugust 27, 2021Ms. Adams (for herself, Mr. Barr, Mr. Bishop of Georgia, Mrs. Bustos, Mr. Cooper, Mr. Danny K. Davis of Illinois, Ms. Jackson Lee, Ms. Kaptur, Mr. Khanna, Mr. Lawson of Florida, Ms. Lee of California, Mr. Pocan, Mr. David Scott of Georgia, Ms. Sewell, Mr. Trone, and Mr. Turner) submitted the following concurrent resolution; which was referred to the Committee on AgricultureCONCURRENT RESOLUTIONExpressing the sense of Congress that August 30, 2021, be observed as the 131st anniversary of the 1890 Institutions.Whereas former Senator Justin Morrill helped lead the passage of the Second Morrill Act of 1890 on August 30, 1890 (7 U.S.C. 321 et seq.), to establish and support land-grant institutions for African Americans to attend;Whereas the mission of the 1890 Institutions (as defined in section 2 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7601)) is educational instruction, agricultural research, and statewide extension efforts;Whereas the universities that were founded and form the 1890 Institutions include—(1)Lincoln University, in Missouri, in 1866;(2)Alcorn State University, in Mississippi, in 1871;(3)University of Arkansas, Pine Bluff, in Arkansas, in 1873;(4)Alabama Agricultural and Mechanical University, in Alabama, in 1875;(5)Prairie View Agricultural and Mechanical University, in Texas, in 1876;(6)Southern University and Agricultural and Mechanical College, in Louisiana, in 1880;(7)Tuskegee University, in Alabama, in 1881;(8)Virginia State University, in Virginia, in 1882;(9)Kentucky State University, in Kentucky, in 1886;(10)University of Maryland Eastern Shore, in Maryland, in 1886;(11)Florida Agricultural and Mechanical University, in Florida, in 1887;(12)Central State University, in Ohio, in 1887;(13)Delaware State University, in Delaware, in 1891;(14)North Carolina Agricultural and Technical State University, in North Carolina, in 1891;(15)West Virginia State University, in West Virginia, in 1891;(16)Fort Valley State University, in Georgia, in 1895;(17)South Carolina State University, in South Carolina, in 1896;(18)Langston University, in Oklahoma, in 1897; and(19)Tennessee State University, in Tennessee, in 1912;Whereas collectively, these institutions have over 88,000 undergraduate and graduate students in disciplines including—(1)agriculture and related sciences;(2)computer and information sciences;(3)biological and biomedical sciences;(4)the physical and social sciences;(5)the science, technology, engineering, and mathematics (STEM) areas; and(6)other majors and degrees;Whereas the Council of 1890 Universities is comprised of the 19 presidents and chancellors of the universities and provides leadership to advance the interests of the institutions;Whereas the 1890 Association of Research Directors and the 1890 Association of Extension Administrators, respectively, help lead the university research activities and serve the extension needs of communities;Whereas the 1890 Universities Foundation was established in December 2016 to help facilitate strategic initiatives across the 1890 Institutions;Whereas in successive farm bills, including the Agriculture Improvement Act of 2018 (Public Law 115–334), Congress made new Federal investments in the 1890 Institutions, such as—(1)the program providing scholarships for students at 1890 Institutions under section 1446 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3222a);(2)the recognition of at least 3 Centers of Excellence at 1890 Institutions under section 1673(d) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5926(d)); and(3)allowing for the carryover of funds for extension at 1890 Institutions under section 7114 of the Agriculture Improvement of 2018 (Public Law 115–334);Whereas in the ongoing Federal-State partnership to provide support for the 19 historically Black 1890 Institutions, sections 1444 and 1445 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3221, 3222), the Smith-Lever Act (7 U.S.C. 341 et seq.), and the Hatch Act of 1887 (7 U.S.C. 361a et seq.) require the States to fully match the Federal funding provided under such provisions of law;Whereas during the COVID–19 pandemic, Congress through the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136), the Consolidated Appropriations Act, 2021 (Public Law 116–260), and the American Rescue Plan Act of 2021 (Public Law 117–2) has provided significant Federal funding and resources to help universities, including the 1890 Institutions, meet the challenges presented by the COVID–19 pandemic;Whereas the Committee on Agriculture of the House of Representatives convened a subcommittee and a full committee hearing in December 2020 and June 2021, respectively, where the presidents and deans of several 1890 Institutions testified on the importance of and issues impacting the 1890 Institutions; andWhereas the Department of Agriculture has worked collaboratively with the 1890 Institutions through the USDA–1890 Task Force established in 1988, enabling the 1890 Institutions to work across the Department: Now, therefore, be itThat Congress—(1)recognizes the 131 years of significant and meaningful contributions the 1890 Institutions have made to the United States;(2)encourages that the 131st anniversary of the 1890 Institutions should be observed with Federal and State ceremonies and other appropriate events around the country;(3)celebrates the collaborative work the 19 historically Black 1890 Institutions have undertaken to address the agricultural research and extension needs of the country;(4)supports the efforts of the Department of Agriculture and other Federal agencies to build stronger partnerships with the 1890 Institutions;(5)encourages the creation of task forces similar to the USDA–1890 Task Force across other Federal agencies; and(6)commits to working in a bipartisan way to address the past funding and program inequities of the 1890 Institutions.